Case 3:20-mj-06001-DEA Document9 Filed 08/18/20 Page 1 of 1 PagelD: 12

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

UNITED STATES

*
ed
V. * CRIM. NO, 20-MJ-6001-02
*
ry

JUAN CISNEROS PORTILL6

 

in accordance with Standing Order 2020-06, this Court finds:

That the Defendant (or the Juvenile) has consented to the use of video
teleconferencing/teleconferencing to conduct the proceeding(s) held today, after consultation
with counsel; and

The proceeding(s) held on this date may be conducted by:

vi Video Teleconferencing

 

 

 

 

Teleconferencing, because video teleconferencing is not reasonably available for the
following reason:
[ The Defendant (or the Juvenile) is detained at a facility lacking video

teleconferencing capability.

[| Other:

/

 

megf0

Honorablé-Douglas E, Arpert

R ECE | VE D United States Magistrate Judge
AUG 18 2029

DOUGLAS E ARPER
. T
U.S, MAGISTRATE JUDGE

 
